DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the axial length of the advance segment on the leading edge of the tubular body is greater than a length of an advance segment on the trailing edge of the tubular body” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that claim 2 defines the marker distal face as being angled, similar to that shown in Fig. 31D.  When the marker having a distal face is used with a catheter distal face such as that shown in Fig. 40A, the length of the advance segment on the leading edge of the tubular body would be less than the length of the advance segment on the trailing edge of the tubular body.  See annotated Fig. 40A below for further illustration of applicant’s currently supported drawings.  It is noted that [0265] discloses the range and similar language to claim 6, but refers to the axial length of the leading side wall portion and the trailing side wall portion.  Claim 6 refers to the axial length of the advance segment on the leading edge and the trailing edge.

    PNG
    media_image1.png
    355
    474
    media_image1.png
    Greyscale


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3114.  [0263] introduces “an advance segment 3114” and the advance segment 3114 is further discloses in reference to Fig. 31D in [0265, 0269, and 0270].  However, Fig. 31B includes two separate parts identified by reference sign “3134”.  3134 refers to “a trailing side wall portion” according to [0265].  It appears applicant made a typo.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities: “the flexible body” should be changed to --the tubular body-- to remain consistent with the remainder of the dependent claim referring to “an elongated flexible tubular body” introduced in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang” US 20170239447) in view of Vreeman (US 20090187143).
	Regarding claims 1-8 and 10-24, Yang discloses a neurovascular catheter having an atraumatic navigational tip, comprising:
	(claim 1) an elongate flexible tubular body, having a proximal end, a distal end and a side wall defining a central lumen (3000), a distal zone of the tubular body comprising:
	a tubular inner liner (3014);
	a helical coil surrounding the inner liner and having a distal end (3024);
	a tubular jacket surrounding the helical coil and extending distally beyond the helical coil distal end to terminate in a catheter distal face (3020); and
	a tubular radiopaque marker embedded in the tubular jacket in between the distal end of the coil and the distal face (3040);
	(claim 2) wherein the marker has a proximal face that is approximately perpendicular to the longitudinal axis (see Fig. 30);

    PNG
    media_image2.png
    202
    448
    media_image2.png
    Greyscale

	(claim 3) wherein the distal face defines a leading edge of the tubular body which extends distally of a trailing edges of the tubular body, the leading edges and the trailing edge spaces about 180 degrees apart from each other around the longitudinal axis (see annotated Fig. 30, such interpretation of the language consistent with applicant’s use of the terms in the specification);
	(claim 4) wherein an advance segment of the tubular body extends distally beyond the marker band (see Fig. 30, segment of the tubular body between the distal surface 3006 and the mark band 3040);
(claim 10) wherein the tubular liner is formed by dip coating a removable mandrel (It is noted that the device of Yang appears to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.) ;
(claim 11) wherein the tubular liner comprises PTFE ([0012])
	(claim 12) further comprising a tie layer between the inner liner and the helical coil (3012);
	(claim 13) wherein the tie layer has a wall thickness of no more than about 0.005 inches ([0180]);
	(claim 14) wherein the tie layer extends along at least the most distal 20 cm of the flexible body ([0180]);
claim 15) wherein the coil comprises Nitinol ([0181]);
	(claim 16) wherein the Nitinol comprises an Austenite state at body temperature ([0252]);
	(claim 17) wherein the outer jacket is formed from at least five discrete axially adjacent tubular segments (3026, 3028, 3030, etc.; see Fig. 34A; [0184-0185]);
	(claim 18) wherein the outer jacket is formed from at least nine discrete axially adjacent tubular segments ([0185]);
	(claim 19) wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 20D ([0185]);
	(claim 20) wherein the difference in durometer between a proximal one of the tubular segments and the a distal one of the tubular segments is at least about 30D ([0185]);
	(claim 21) further comprising a tension support for increasing the tension resistance in the distal zone (3042);
	(claim 22) wherein the tension support comprises an axially extending filament ([0186]);
	(claim 23) wherein the axially extending filament is carried between the inner liner and the helical coil (see Fig. 31A); and
	(claim 24) wherein the axially extending filament increases the tensile strength of the tubular body to at least about 2 pounds ([0190]);
	but Yang fails to disclose (claim 1) wherein the catheter distal face comprises a first section that resides on a first plane which crosses a longitudinal axis of the tubular body at a first angle within the range of from about 35 degrees to about 55 degrees, and a second section that resides on a second plane which crosses the longitudinal axis of the tubular body at a second angle within the range from about 55 degree to about 90 degrees.
	However, Vreeman discloses having an atraumatic navigation tip, comprising (claim 1) a catheter distal face comprising a first section (34b) that resides on a first plane which crosses a longitudinal axis of the tubular body at a first angle within the range of from about 35 degrees to about 55 degrees ([0036]; “50 degrees”), and a second section (34a) that resides on a second plane which crosses the longitudinal 
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to combine the catheter distal face as taught by Vreeman to the neurovascular catheter of Yang because it allows for easier crossing of vascular blockages and for easier backloading of a guidewire into the catheter (Vreeman, [0008]).  The motivation for the modification would have been to enhance the abilities to cross blockages while minimizing the chances of perforating the vessel and damaging tissue compared to other catheters (Vreeman, [0005]) and to make backloading of the guidewire easier in dim lighting and for practitioners with farsightedness (Vreeman, [0005]).
	Furthermore, regarding claims 2, 7, and 8, Yang in view of Vreeman discloses the neurovascular catheter of claim 1, but fails to disclose the neurovascular catheter comprising (claim 2) a marker distal face that resides on a plane which crosses the longitudinal axis at an angle with the range from about 55 degrees to about 65 degrees; (claim 7) wherein an axial length of the marker band on the leading edge of the tubular body is at least about 20% longer than the axial length of the marker band on the trailing edge of the tubular body; or (claim 8) wherein the axial length of the marker band on the leading edge of the tubular body is within the range of from about 1 mm to about 5 mm
	However, Yang further discloses wherein the distally facing surface of the radiopaque marker 3040 may “reside on a plane with is included with respect to the longitudinal axis to complement the bevel angle of the distal surface 3006” ([0182]).  As previously indicated in the rejection of claim 1, the second section of the catheter distal face of Vreeman is 65 degrees.  Thus, one having ordinary skill in the art recognizes than when combined, the distally facing surface of the radiopaque mark 3040 of Yang would complement the bevel angle of the distal face 34a and 34b from Vreeman, thus comprising a marker distal face that resides on a plane which crosses the longitudinal axis within the claimed range.
	Moreover, with claims 7 and 8, Yang in view of Vreeman discloses the distally facing surface of the radiopaque marker 3040 extending at a non-perpendicular angle relative the longitudinal axis and the radiopaque marker having a proximal facing surface extending approximately perpendicular to the 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the claimed axial lengths of the radiopaque marker in the neurovascular catheter of Yang in view of Vreeman since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having claimed relative dimensions would not perform differently that the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Circ. 1984), cert. denied, 469 U.S. 830, 25 SPQ 232 (1984).  In the instant case, Yang in view of Vreeman is silent regarding the axial length of the advanced segment, but since the device of Yang in view of Vreeman is a neurovascular catheter with a radiopaque marker having a sloped distally facing surface, it would not function differently with the claimed axial lengths of the radiopaque marker.  Further, applicant has placed no criticality on the claimed range.
	Regarding claims 5 and 6, Yang in view of Vreeman discloses the neurovascular catheter of claims 4, but not (claim 5) wherein the advance segment has an axial length within the range of from about 0.1 mm to about 5 mm on leading edge of the tubular body; and (claim 6) wherein the axial length of the advance segment on the leading edge of the tubular body is greater than a length of an advance segment on the trailing edge of the tubular body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the claimed axial lengths of the advance segment in the neurovascular catheter of Yang in view of Vreeman since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having claimed relative dimensions would not perform differently that the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Circ. 1984), cert. denied, 469 U.S. 830, 25 SPQ 232 (1984).  In the instant case, Yang in view of Vreeman is silent regarding the axial length of the advanced segment, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Vreeman as applied to claim 3 above, and further in view of Alvarez et al. (“Alvarez” US 20140371718).
	Regarding claim 9, Yang in view of Vreeman discloses the neurovascular catheter as in claim 3, but not wherein the marker band comprises at least one axial slit.
	However, Alvarez discloses a catheter having a marker band (128) comprising at least one axial slit (134).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the at least one axial slit in the marker band as taught by Alvarez with the neurovascular catheter of Yang in view of Vreeman because it would act as an orientation for the catheter (Alvarez, [0135]).  The motivation for the modification would have been to ensure proper placement and orientation of the catheter prior to performing the surgery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	/WADE MILES/             Primary Examiner, Art Unit 3771